Global Liberty Ins. Co. of N.Y. v Spine Consultation NJ, P.C. (2018 NY Slip Op 08748)





Global Liberty Ins. Co. of N.Y. v Spine Consultation NJ, P.C.


2018 NY Slip Op 08748


Decided on December 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2018

Richter, J.P., Manzanet-Daniels, Tom, Gesmer, Kern, JJ.


7907 650446/18

[*1]Global Liberty Insurance Company of New York, Plaintiff-Appellant,
vSpine Consultation NJ, P.C. as assignee of Neville Gibson, Defendant-Respondent.


Law Office of Jason Tenenbaum, P.C., Garden City (Talia Beard of counsel), for appellant.
Revaz Chachanashvili & Associates, Richmond Hill (Rachel Drachman of counsel), for respondent.

Order, Supreme Court, New York County (Andrew Borrok, J.), entered July 11, 2018, which, to the extent appealed from, denied plaintiff's motion for partial summary judgment, unanimously affirmed, with costs.
The court correctly denied plaintiff's motion, interpreting Department of Financial Services Regulations (11 NYCRR) § 68.6(b)(1), amended effective January 23, 2018, to apply prospectively. The regulations do not indicate that they apply retroactively, and the law is settled that retroactivity is not imputed where not expressly stated (Bowen v Georgetown Univ. Hosp.,  488 US 204, 208 [1988]; Matter of Rudin Mgt. Co. v Commissioner of Dept. of Consumer Affairs of City of N.Y. , 213 AD2d 185, 185 [1st Dept 1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 20, 2018
CLERK